DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-4, 6-8, 10-15, 17-18, and 20-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, and 24, each recites “the wire” (line 8, line 12), which lacks sufficient antecedent basis in the claims.  Note the previously defined antecedent basis for “an archwire”.   
	All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1, 3-4, 8, 12-13, 17-18, and 20-24, are rejected under 35 U.S.C. 103 as being unpatentable over Bindayel (2017/0128164) in view of Voudouris (5,857,850). 
Regarding claims 1, 12,  and 24, Bindayel discloses an orthodontic device 180 (Figs. 4A-4B) for imparting a force in a mesial-distal direction of a tooth, comprising:  5a body portion 186/188 having a channel (archwire slot) extending therethrough from a first end to a second end, the channel being configured to slidably receive an archwire therein (paragraphs 30-31).  Bindayel further discloses a first gear 190 coupled to the body portion, the first gear being movable between a first locked configuration in which the first gear is prevented from rotation, and a first released configuration in which the first gear engages an archwire 196 received within the channel and is 10rotatable to move the device along the wire in a first direction.  There is also a second gear 192 coupled to the body portion, the second gear being movable between a second locked configuration in which the second gear is prevented from rotation, and a second released configuration in which the second gear engages an archwire received within 
	Regarding the limitations “biasing” and “biasing element” in claims 1, 4, 8, 12-13, and 24, Bindayel shows the first and second gears being in the released positions; i.e. both the first and second gears engage the archwire (Fig. 5).  However, Bindayel fails to disclose a biasing element for biasing the gears toward the released configuration. Voudouris discloses a bracket comprising a first and second shutters 224B for engaging with archwire 242B (Figs. 25-27), wherein biasing elements 516 bias the shutters toward engaging the archwire.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bindayel by utilizing biasing elements to bias the gears toward engaging the archwire as taught by Voudouris in order to applying a force onto the archwire as may required by the orthodontic treatment.  
As to claims 3 and 22-23, BIndayel discloses it is well known that the archwire is removably attachable to a series of brackets attached to teeth (paragraph 3).  
As to claims 17-18 and 20-21, Bindayel shows the archwire 320 having rectangular cross sectional shape, is corrugated with plurality of grooves 326 extending half of a cross-section circumference of the archwire (Fig. 8).  




6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bindayel in view of Voudouris, and further in view of Staley (2013/0323667).    
	Bindayel/Voudouris discloses discloses the invention substantially as claimed except for the body portion being removably attachable to the base portion.  Staley shows an orthodontic bracket wherein the body 100 is removably attachable to the base portion 102 via connection 110, 112 (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bindayel/Voudouris by making the body removably attachable to the base portion to allow for the body being exchangeable for different treatments as taught by Staley.  

Allowable Subject Matter
7.	Claims 6-7, 10-11, and 14-15,  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection(s) under Sasakura been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772